DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 5 were canceled, and claims 1, 3-4 and 6-15 were amended and are pending.
Allowable Subject Matter
Claims 1, 3-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest a memory apparatus, comprising:  a memory controller configured to allocate addresses for accessing a plurality of memory banks according to a bit unit of the data; wherein the memory controller is configured to process 10-bit data by allocating addresses in 8-bit units for some of the plurality of the memory banks, and allocating addresses in 2-bit units for the other memory banks, wherein the plurality of memory banks further includes:  a first memory bank to which addresses are allocated in the 8-bit units, and a second memory bank to which addresses are allocated in the 2-bit units, wherein the memory controller is configured to determine whether to access only the first memory bank or access the first memory bank and the second memory bank according to the bit unit of the data, and wherein the first memory bank includes an 8-bit operation area for accessing 8-bit data and a 10-bit operation area for accessing the 10-bit data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        January 1, 2022